Citation Nr: 1444416	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from May 2000 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a June 2009 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In November 2013, the Veteran's representative at the time confirmed his desire for such a hearing.  Therefore, in November 2013, the Board remanded the claim so as to afford the Veteran his requested hearing.  He was informed in a January 2014 letter that his Board hearing had been scheduled for February 2014.  However, in February 2014, the Veteran's representative cancelled the scheduled hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).

In July 2014, a Deputy Vice Chairman of the Board granted the Veteran's motion for a change in representation in favor of Disabled American Veterans as captioned above.  38 C.F.R. § 20.1304(b).  In August 2014, the undersigned Veterans Law Judge granted the Veteran's motion to advance the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals, as relevant, additional VA outpatient treatment records and examination reports that were added to the record since the AOJ's last adjudication of the claim in the April 2009 statement of the case.  In September 2014, the Veteran's representative waived consideration of the additional evidence by the AOJ.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.


FINDING OF FACT

At no time during, or prior to, the pendency of the claim does the Veteran have a bilateral hearing loss disability as defined by VA regulations.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2007 letter, sent prior to the initial unfavorable decision issued in June 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was afforded a VA examination for his bilateral hearing loss in May 2008 and September 2014.  The Board finds that such VA examinations are adequate to decide the issue as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and audiological examination.  In this regard, the Board notes that such audiological testing fails to reveal a current diagnosis of bilateral hearing loss as defined by VA regulations.  Therefore, there is no need for a nexus opinion regarding such issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

As indicated previously, in November 2013, the Board remanded the case to afford  the Veteran his requested Board hearing, which was scheduled in February 2014, but was cancelled by the Veteran's representative on his behalf.  Therefore, the Board finds that the AOJ has substantially complied with the November 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that correspondence from the Board notifying the Veteran that his motions for a change in representation and advance on the docket were returned by the U.S. Postal Service as undeliverable.  However, a failure of notification is not prejudicial to the Veteran as both motions were granted.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran served as a U.S. Marine Corps electrician assigned to infantry and aviation units with service in Southwest Asia in 2003.  He contended in a July 2008 statement that he was exposed to high levels of noise from exploding ordnance, small arms fire, and electrical generators and that he now experiences bilateral hearing loss caused by that noise exposure. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service personnel records confirm the Veteran's military occupation as a field electrician and his service in Southwest Asia during combat operations.  Service treatment records contain four audiometric test reports that indicate that the Veteran was routinely exposed to noise in his military occupation.  Therefore, the Board finds that the Veteran was exposed to high levels of noise as he credibly described in his written statement and oral reports to examiners.  

Audiometric tests upon enlistment in April 2000 and May 2000 and periodic tests in June 2001, July 2002, and August 2003 (after combat deployment) all show normal hearing acuity.  In February 2004, an examiner noted that the Veteran did not have any abnormalities associated with noise exposure.  In a September 2006 medical history questionnaire, the Veteran denied any history of ear trouble or hearing loss.   

In January 2008, the Veteran sought treatment at a VA clinic for symptoms of intermittent tinnitus that interfered with understanding conversation.  A VA audiologist noted the Veteran's reports of noise exposure and a concussion from multiple blasts in service.  Although the Veteran was in a combat theater and likely exposed to ordnance detonations, service treatment records are silent for any treatment for head injury, loss of consciousness, or associated residuals such as dizziness or headache.  On examination, there were no organic ear abnormalities.  The audiologist noted that testing showed normal hearing acuity and speech discrimination, but was not adequate for rating purposes.  The audiologist reassured the Veteran that his tinnitus did not affect hearing acuity and that hearing aids were not warranted.  She advised that medications may be the cause for the tinnitus.  

In May 2008, the Veteran underwent a VA audiometric examination.  The audiologist noted the Veteran's military noise exposure.  The Veteran continued to report intermittent tinnitus several times per week lasting seconds that "wiped out" his hearing.  Test results showed puretone thresholds at 10 decibels or less at all relevant frequencies and speech discrimination scores were 96 percent bilaterally.  The audiologist found that the Veteran's hearing was normal bilaterally.  

In September 2014, the Veteran underwent another VA audiometric examination.  The audiologist noted a review of the record and that the service hearing tests showed normal hearing during service, but there was no record of testing at the time of discharge.  The Veteran reported that his tinnitus was more severe when he was consuming alcohol.  The audiologist noted the history of noise exposure in service, including operation of a shoulder-launched missile, and the Veteran's report that he sensed that his hearing was not as clear after the exposure.  Testing showed puretone thresholds at 20 decibels or less at all applicable frequencies of 6000 Hz or less and speech discrimination scores were 98 percent on the right and 100 percent on the left.  The audiologist found that the tests were valid and diagnosed normal hearing.  The audiologist noted that the Veteran had impaired hearing at frequencies above 6000 Hz, but that the VA criteria for hearing disability were not met.  

The Board finds that service connection for bilateral hearing loss is not warranted because there is no competent evidence of hearing acuity loss that meets the VA criteria for disability.  Audiometric testing during and after service showed puretone thresholds at all applicable frequencies as 20 decibels or less with speech discrimination scores of 96 percent or greater.  Notwithstanding the military noise exposure, all examiners found that the Veteran has had normal hearing acuity throughout service and during the period covered by this appeal. 

Therefore, the Board finds that the Veteran does not have bilateral hearing loss under 38 C.F.R. § 3.385.  In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of bilateral hearing loss at any point during the pendency of the claim.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385 and, in fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect bilateral hearing loss as defined by VA regulations.  

The Board has considered the Veteran's allegations that he suffers from bilateral hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.   

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for bilateral hearing loss is not warranted. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

 
ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


